DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/02/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s remarks filed on 12/02/2020 have been fully considered. 
4.	Regarding claim[s] 1 – 21 under the various obviousness rejections, applicant’s remarks are moot because the new ground of rejection does rely on some of the previously used prior art references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, see the office action below. 

6.	Applicant states on page[s] 9 of the remarks as filed: “Broadly, Cobb discloses an open controls framework for managing controls in a heterogeneous enterprise environment may use various XML-based formats, including Controls Definition Language (XCDL) and Controls Reporting Language (XCRL) to handle communication in the framework. As pointed out by the examiner, Cobb teaches that “[a]ny given organization may implement any of various types of controls 265, such as... access controls 265 b that include user and system-specific requirements (e.g., roles, authorizations, role assignments, user activity, etc.)....” However, similar to both Webb and Islam, this is a single layer access. Cobb does not make a distinction between the client and the user; Cobb does not bifurcate the access procedure to validate both the device (client) and the user.
The Applicant has amended claims 11 and 21 to recite features similar to those found in amended claim 1. Therefore, the distinctions presented with regard to claim 1 are equally applicable to amended claims 11 and 21. Based on similar rationale, the cited art also does not make amended claims 11 and 21 obvious under 35 U.S.C. § 103(a). Withdrawal of the rejection is respectfully requested.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Cobb. Specifically, at paragraph: 0049, lines 1 – 10, Enterprise controls suite 260 may be used to automate controls testing, or monitor and remediate against specific systems, applications, and processes, among other things [i.e. applicant’s organization managing the client is authorized to access the interface]. Any given organization may implement any of various types of controls 265, such as process controls 265a that include transaction-specific requirements (e.g., procurement, inventory, sales order processing [i.e. applicant’s the context resource identifier], financial close, payroll, etc.), access controls 265b that include user and system-specific requirements (e.g., roles, authorizations, role assignments, user activity, etc.) [i.e. applicant’s organization managing the user and client is authorized to access the interface]]
***Regarding pending dependent claim[s] 3, 4, 13, 14, applicant made no specific remarks regarding such claims in the response dated 12/02/2020. 
***Regarding pending dependent claim[s] 5, applicant made no specific remarks regarding such claim[s] in the response dated 12/02/2020.
***Regarding pending dependent claim[s] 6, 15, 20, applicant made no specific remarks regarding such claims in the response dated 12/02/2020.
***Regarding pending dependent claim[s] 7, 16 applicant made no specific remarks regarding such claims in the response dated 12/02/2020.
***Regarding pending dependent claim[s] 8, 9, 17, applicant made no specific remarks regarding such claims in the response dated 12/02/2020.
***Regarding pending dependent claim[s] 10, applicant made no specific remarks regarding such claims in the response dated 12/02/2020.
Response to Amendment
7.	Status of the instant application:
8.	Claim[s] 2, 12 are cancelled in the instant application. 
9.	Regarding claim[s] 2, 12 that were rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] as applied to claim[s] 1 above, and further in view of Cobb et al. [US PGPUB # 2007/0288253], applicant’s cancellation of the claim[s] is noted, therefore, the rejections are withdrawn. 
However, there are new prior art rejections on the claims to address applicant’s newly added claim amendments. See the office action below. 
Information Disclosure Statement
11.	The information disclosure statement (IDS) submitted on 12/10/2020 was filed after the mailing date of the Decision by the Patent Trial and Appeal Board on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claim[s] 1, 11, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723], further in view of Cobb et al. [US PGPUB # 2007/0288253]
14.	As per claim 1. Webb does teach a method for facilitating communication between a client and a proxy server [paragraph 0008, lines 7 – 11, a gateway connected to the private network is configured to accept user log-in requests from users via clients on the public network. The gateway then ascertains the rights of the user to access devices on the private network], the method comprising:
receiving, at a gateway, a message from a client, wherein the message includes a uniform resource identifier that references an interface associated with a resource [Figure # 4, and paragraph 0051, lines 1 – 5, referring back to FIG. 4, upon receiving a user request to access a device’s [i.e. applicant’s resource] Web server [i.e. applicant’s interface] in response to user activation of a link on the Web page, a gateway [i.e. applicant's gateway] redirects the received client [i.e. applicant's client] request [i.e. applicants message] to the respective device’s Web server (Block 250)];
transforming, by the gateway, the uniform resource identifier in the message received from the client [Figure # 4, and paragraph 0051, lines 1 – 5,  into a context resource identifier that also references the interface [paragraph 0051, lines 5 – 11, the gateway scrubs a Web page served by a Web server in response to a client request to remove any links  to Web servers of devices for which the user does not have access rights (Block 260), and to modify and/or "remap" a uniform resource locator (URL) [i.e. applicant’s uniform resource identifier] containing an address not valid on the public network with an address  that is valid on the public network (Block 270). Then at paragraph 0051, lines 15 – 20, according to embodiments of the present invention, the gateway replaces [i.e. applicant’s transforming] the IP address that is valid only on the private network with the gateway IP address and an identification of a gateway port that is mapped to the replaced address [i.e. applicant’s context resource identifier]. The gateway then serves the scrubbed Web page to the user client (Block 280)].
Webb does not clearly teach performing, by the gateway, an initial authorization check including:
performing for an authorization check for the client with respect to the interface; and
performing for an authorization check for a user of the client with respect to the interface;
inserting, by the gateway, the context resource identifier into the message received from the client to form a modified message in response to a successful initial authorization check. 
and sending, by the gateway, the modified message to the proxy server.
However, Islam does teach performing, by the gateway, an initial authorization check [paragraph 0007, lines 1 – 10, In accordance with some implementations, a method for protecting application servers from network-based attacks and verifying the security posture of end client systems is disclosed. The method is performed on a trust broker system [i.e. applicant’s gateway] having one or more processors and memory storing one or more programs for execution by the one or more processors. The trust broker system receives a request (i.e. applicant’s request) from a user agent associated with a client system remote from the trust broker to connect to applications and resources associated with the trust broker] including:
performing for an authorization check for the client with respect to the interface [paragraph 0007, lines 10 – 13, In response to the request to connect with the server system, the trust broker system verifies the integrity of the client system and verifies the identity of a user of the client system]; and
performing for an authorization check for a user of the client with respect to the interface [paragraph 0007, lines 10 – 13, In response to the request to connect with the server system, the trust broker system verifies the integrity of the client system and verifies the identity of a user of the client system];
inserting, by the gateway, the context resource identifier into the message received from the client to form a modified message in response to a successful initial authorization check [paragraph 0007, lines 18 – 24, In accordance with a determination that the user is authorized to access the requested applications and resources, the trust broker system establishes a connection with the user agent of the user client device [i.e. applicants client]. The trust broker system transmits session information [i.e. applicant’s context resource identifier] message [i.e. applicant’s modified message] to the server system [i.e. applicant’s proxy server] that provides the requested applications and resources]; 
and sending, by the gateway, the modified message to the proxy server [paragraph 0007, lines 24 – 25, wherein the transmitted [i.e. applicant’s modified message] session information identifies the requesting user agent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Webb and Islam in order for the receiving of the content of the device’s web server on the private network by the user of the client device on the public network of Webb to include protecting the communicated content from the devices web server of Islam. This would allow for the encrypting of the content, which protects the content while traversing an un-protected network from un-authorized party’s access. See paragraph 0005, of Islam.
Webb and Islam do not clearly teach…………………. including determining whether an organization managing the client is authorized to access the interface referenced by the context resource identifier; and

However, Cobb does teach…………………. including determining whether an organization managing the client is authorized to access the interface referenced by the context resource identifier [paragraph 0025, lines 2 – 16, enterprises and their auditors to interact, simplifying how they design and analyze controls, report control exceptions, and audit key application and operational controls, among other things. For example, architecture 100 may overcome drawbacks of inflexible, proprietary, "hard-coded" controls solutions by using a standards-based approach, such that an organization can rapidly design and deploy optimized enterprise controls specific to the organization and its business processes. Further, finance, business, and IT professionals within the organization, as well as external auditors and clients of the organization, among others, can all speak a common language, and implement a consistent approach to managing controls, regardless of control types, underlying infrastructure, business, processes, or other factors. Where at paragraph: 0049, lines 1 – 10, Enterprise controls suite 260 may be used to automate controls testing, or monitor and remediate against specific systems, applications, and processes, among other things [i.e. applicant’s organization managing the client is authorized to access the interface]. Any given organization may implement any of various types of controls 265, such as process controls 265a that include transaction-specific requirements (e.g., procurement, inventory, sales order processing [i.e. applicant’s the context resource identifier], financial close, payroll, etc.), access controls 265b that include user and system-specific requirements (e.g., roles, authorizations, role assignments, user activity, etc.) [i.e. applicant’s organization managing the client is authorized to access the interface]]; and
……………………………. including determining whether the user is authorized to access the interface referenced by the context resource identifier based on a role of the user in the organization [Figure 2, and paragraph 0026, lines 1 – 4, and paragraph 0031, lines 1 – 12, Foundation services layer 240 of the enterprise may provide various services, which may provide an underlying foundation for managing [i.e. organization managing] and processing controls data. Designed for flexible deployment, high performance, and scalability, the services provided by foundation services layer 240 may span many different categories and may be designed to meet specific needs for any given organization. For example, foundation services layer 240 may provide security and user management services, including authentication, role-based access [i.e. applicant’s role of the user in the organization], data level protection, and alerts for proactively sending notifications and reports to subscribed users, among others. Where at paragraph: 0049, lines 1 – 10, Enterprise controls suite 260 may be used to automate controls testing, or monitor and remediate against specific systems, applications, and processes, among other things organization managing the client is authorized to access the interface]. Any given organization may implement any of various types of controls 265, such as process controls 265a that include transaction-specific requirements (e.g., procurement, inventory, sales order processing, financial close, payroll, etc.), access controls 265b that include user and system-specific requirements (e.g., roles, authorizations, role assignments, user activity, etc.) [i.e. applicant’s the user is authorized to access the interface referenced by the context resource identifier]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Webb as modified and Cobb in order for the receiving of the content of the device’s web server on the private network by the user of the client device on the public network of Webb as modified to include an open extensible framework for management of data distribution of the device’s web server by creating, testing control data, to capture, organize, translate, test, analyze data between the web server and external entities of Cobb. This would allow for devices web server to automate the managing of internal data controls in an on-demand manner or providing constant monitoring and remediation of data control mechanisms. See paragraph 0008, of Cobb.
15.	As per apparatus claim 11 that includes all the same or similar claim limitations as method claim 1, and is similarly rejected.
***The examiner notes that applicant's recited “apparatus,” is taught by the prior art of Webb at paragraph 0023, lines 4 – 15. 
16.	As per claim 18. Webb does teach the apparatus of claim 11, wherein the gateway comprises:
a context identifier that transforms the uniform resource identifier into the context resource identifier [Webb, paragraph 0051, lines 5 – 11, the gateway scrubs a Web page served by a Web server in response to a client request to remove any links  to Web servers of devices for which the user does not have access rights (Block 260), and to modify and/or "remap" a uniform resource locator (URL) [i.e. applicant’s uniform resource identifier] containing an address not valid on the public network with an address  that is valid on the public network (Block 270). Then at paragraph 0051, lines 15 – 20, according to embodiments of the present invention, the gateway [i.e. applicant’s context identifier] replaces [i.e. applicant’s transforming] the IP address that is valid only on the private network with the gateway IP address and an identification of a gateway port that is mapped to the replaced address [i.e. applicant’s context resource identifier].
17.	As per claim 19. Webb does teach the apparatus of claim 11, wherein the gateway comprises:
an authenticator that performs the initial authorization check [Webb, a user, via a client on a public network, accesses a Web page of a gateway [i.e. applicant's gateway] connected to a private network and receives a log-in prompt (Block 200). The gateway accepts the user's log-in request, which includes an identification of the user and, preferably, a password (Block 210). A determination is made whether the user is authorized to access any of the devices on the private network (Block 220)].
18.	As per gateway claim 21 that includes all the same or similar claim limitations as method claim 1, and is similarly rejected.
***The examiner further notes that applicant’s recited “gateway,” at paragraph 0008, lines 7 – 11 and “authenticator” at paragraph 0012, lines 5 - 8 and “message manager,” at paragraph 0030, lines 1 - 3 are taught by the prior art of Webb.
***The examiner further notes that applicant’s newly added claim limitation of "hardware processor,” at paragraph 0023, lines 8 – 15 of Webb. 
19.	Claim[s] 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 
20.	As per claim 3. Webb and Islam and Cobb do teach what is taught in the rejection of claim 1 above. 
Webb and Islam and Cobb do not clearly teach the method of claim 1, wherein performing, by the gateway, the initial authorization check further comprises:
sending an access token to the client in response to a determination that the client is authorized to access the interface and a determination that the user is authorized to access to the interface.
However, Fresko does teach the method of claim 2, wherein performing, by the gateway, the initial authorization check further comprises:
sending an access token to the client in response to a determination that the client is authorized to access the interface and a determination that the user is authorized to access to the interface [Figure # 8b and paragraph 0105, lines 1 – 8, in another alternate embodiment, token server 695 may be generally operative to provide display data for producing a POW test, such as a challenge-response test (e.g. Captcha), to be executed by terminals prior to their receipt of a token. If the POW test is passed, the mobile device receives the token from token server 695; otherwise, if the mobile device fails the POW test, it does not receive a valid token from token server 695].

21.	As per claim 4. Webb as modified does teach the method of claim 3, wherein performing, by the gateway, the initial authorization check further comprises:
receiving the access token from the client [Fresko, paragraph 0101, lines 3 – 6, certain subscribers or subscribers of the service provider may be entitled to offers for (purchasing of) tickets to attend predetermined events upon successful token validation]; and 
authenticating the client and the user of the client using the access token [Fresko, paragraph 0101, lines 3 – 6, certain subscribers or subscribers of the service provider may be entitled to offers for (purchasing of) tickets to attend predetermined events upon successful token validation].
22.	As per apparatus claim 13 that includes all the same or similar claim limitations as method claim 3, and is similarly rejected.

23.	As per apparatus claim 14 that includes all the same or similar claim limitations as method claim 4, and is similarly rejected.

[s] 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim[s] 1, further in view of Bonner [US PAT # 8064906]
25.	As per claim 5. Webb and Islam and Cobb do teach what is taught in the rejection of claim 1 above. 
Webb and Islam and Cobb do not clearly teach the method of claim 1, wherein performing, by the gateway, the initial authorization check comprises:
validating a subscription corresponding to the organization using the client with respect to the context resource identifier.
However, Bonner does teach the method of claim 1, wherein performing, by the gateway, the initial authorization check comprises:
validating a subscription corresponding to the organization using the client with respect to the context resource identifier [Col.2, lines 58 – 60, SIP messaging client of the IPTV provider [i.e. applicant’s organization] verifies subscription services for a mobile subscriber].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb as modified and Bonner in order for the receiving of the content of the device’s web server on the private network by the user of the client device of Webb as modified to include using dual mode handsets to receive content of Bonner. This would allow for the webserver to reduce .
26.	Claim[s] 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim 1 above, further in view of Wheeldon [US PGPUB # 2013/0346472]
27.	As per claim 6. Webb and Islam and Cobb do teach what is taught in the rejection of claim 1 above. 
Webb and Islam and Cobb do not clearly teach the method of claim 1, wherein transforming, by the gateway, the uniform resource identifier into the context resource identifier comprises:
matching the uniform resource identifier to the context resource identifier using an identifier data structure that stores a plurality of context resource identifiers, wherein the plurality of context resource identifiers remains static over time.
However, Wheeldon does teach the method of claim 1, wherein transforming, by the gateway, the uniform resource identifier into the context resource identifier comprises:
matching the uniform resource identifier to the context resource identifier using an identifier data structure that stores a plurality of context resource identifiers, wherein the plurality of context resource identifiers remains static over time [paragraph 0010, lines 9 – 21, when the evaluating indicates that the request includes the information, the server proxy device requests identifier information associated with the URL from the server, and the identifier information is received by the server proxy device. The server proxy device then retrieves from a database stored identifier information associated with the URL. The identifier information associated with the URL is compared to the stored identifier information associated with the URL to determine whether there is a match. When there is a match, the redirect instructions are sent to the client proxy device to instruct the client proxy device to retrieve the file associated with the URL directly from the server or another caching or mirror server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb as modified and Wheeldon in order for the receiving of the content of the device’s web server on the private network by the gateway then pass to the user of the client device of Webb as modified to include a gateway the scans the requested content for malicious data of Wheeldon. This would allow for the protection of the requesting user client based on that the requested content is scanned by the gateway for malicious data before the user client receives the data. See paragraph 0033 of Wheeldon.
28.	As per apparatus claim 15 that includes all the same or similar claim limitations as method claim 6, and similarly rejected.

29.	As per claim 20. Webb as modified does teach the apparatus of claim 11, wherein the gateway and the proxy server belong to a same entity [Wheeldon, .
30.	Claim[s] 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] as applied to claim 1 above, further in view of Aziz et al. [US PGPUB # 2011/0314546]
31.	As per claim 7. Webb and Islam and Cobb do teach what is taught in the rejection of claim 1 above. 
Webb and Islam and Cobb do not clearly teach the method of claim 1 further comprising: 
checking a plurality of headers in the message based on a preapproved list of headers; and
filtering out any header in the plurality of headers in the message that is not on the preapproved list of headers prior to sending the message to the proxy server.
However, Aziz does teach the method of claim 1 further comprising: 
checking a plurality of headers in the message based on a preapproved list of headers [Aziz, paragraph 0030]; and
filtering out any header in the plurality of headers in the message that is not on the preapproved list of headers prior to sending the message to the proxy server [Aziz, paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb as modified and Aziz in order for the user of the client device to receive the requested content by selecting the webserver’s URL of Webb as modified to include monitoring the activity of the selected URL for malicious data of Aziz. This would allow for the user of the user client device or webserver to prevent from being infected with malicious data from the selected URL to receive the requested content and warn other computer systems of such malicious URL. See paragraphs 0006, lines 6 – 12 and paragraph 0026, lines 10 - 14 of Aziz.   
32.	As per claim 16. Webb as modified does teach the apparatus of claim 11 further comprising:
a header data structure storing a preapproved list of headers, wherein the gateway filters out any header in a plurality of headers in the message that is not on the preapproved list of headers prior to sending the message to the proxy server [Aziz, paragraph 0030].
33.	Claim[s] 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] 
34.	As per claim 8. Webb and Islam and Cobb do teach what is taught in the rejection of claim 1 above. 
Webb and Islam and Cobb do not teach clearly the method of claim 1 further comprising: receiving a response message containing information provided by the resource from the proxy server. 
However, Maffione does teach the method of claim 1 further comprising: 
receiving a response message containing information provided by the resource from the proxy server [Maffione, Figure # 7 and paragraph 0103, the surrogate server responds to the request received (flow 5). Then at paragraph 0104, the response flow passes through the gateway 20 toward the content requester (flow 6). This way of operating enables in-line redirection of the contents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Webb as modified and Maffione in order for the receiving of the content of the device’s web server on the private network by the user of the client device on the public network of Webb as modified to include installing a content plug – in on the client device of Maffione. This would allow for the webserver thru the installed plug - in to authorize a user for access to such received content and have more control over which content the user is allowed to access in an efficient and secure manner. See paragraph 0008, lines 3 - 9 of Maffione.   
Webb does teach the method of claim 8 further comprising: sending the response message to the client [Webb, paragraph 0048, lines 4 – 8, a secure cookie containing the user's log-in information and having a specified life span (e.g., 15 minutes after the last access) may be returned to the user's client with the served Web page (Block 245)].
36.	As per claim 17. Web as modified does teach the apparatus of claim 11, wherein the gateway comprises:
a message manager that receives the message from the client and sends a response message back to the client [Maffione, Figure # 7 and paragraph 0103, the surrogate server responds to the request [i.e. applicant's message] received (flow 5). Then at paragraph 0104, the response flow passes through the gateway 20 toward the content requester (flow 6). This way of operating enables in-line redirection of the contents].
37.	Claim[s] 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. [US PGPUB # 2002/0083342] in view of Islam et al. [US PGPUB # 2017/0187723] and Cobb et al. [US PGPUB # 2007/0288253] and Maffione et al. [US PGPUB # 2008/0276304] as applied to claim[s] 8 above, and further in view of Aziz et al. [US PGPUB # 2011/0314546]
38.	As per claim 10. Webb and Islam and Cobb and Maffione do teach what is taught in the rejection of claim 8 above. 
Webb and Islam and Cobb and Maffione do not teach clearly the method of claim 8 further comprising:
checking a plurality of headers in the response message based on a preapproved list of headers; and
filtering out any header in the plurality of headers in the response message that is not on the preapproved list of headers. 
However, Aziz does teach the method of claim 8 further comprising:
checking a plurality of headers in the response message based on a preapproved list of headers [Aziz, paragraph 0030]; and
filtering out any header in the plurality of headers in the response message that is not on the preapproved list of headers [Aziz, paragraph 0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb as modified and Aziz in order for the user of the client device to receive the requested content by selecting the webserver’s URL of Webb as modified to include monitoring the activity of the selected URL for malicious data of Aziz. This would allow for the user of the user client device or webserver to prevent from being infected with malicious data from the selected URL to receive the requested content and warn other computer systems of such malicious URL. See paragraphs 0006, lines 6 – 12 and paragraph 0026, lines 10 - 14 of Aziz.   
Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu [US PGPUB # 2011/0265155], who does teach enabling a user to .
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434